NewmaN, J.
Certainly, if the plaintiff’s testimony is believed, a conversion is proved. If a person who is intrusted! with the goods of another for a particular purpose put them into the hands of a third person, contrary to orders, it is a conversion. A wrongful intent is not essential. Tt is enough if the owner has been deprived of his property by the act of another assuming an unauthorized dominion and control over it. Laverty v. Snethen, 68 N. Y. 522, and the cases cited.
It -was a question for the jury whether the testimony of the plaintiff ought to be believed. Clearly, it cannot justly be said that there was no testimony to support her contention, nor that the testimony was insufficient to support a verdict in her favor if the jury believed her testimony. Her testimony certainly was not intrinsically so improbable as-that the jury might not be permitted to believe it. It was. for the jury to decide, on all the testimony, in whose favor it preponderates. It should not have been taken from the jury.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for a new trial.